      Case 1-18-42713-cec        Doc 38     Filed 12/10/18      Entered 12/10/18 12:21:46


                                    MARK E. COHEN, ESQ.
                                     ATTORNEY AT LAW
                                108-18 QUEENS BOULEVARD
                                     4TH FLOOR, SUITE 3
                               FOREST HILLS, NEW YORK 11375
                                           ----------
                                     Telephone (718) 258-1500
                                     Facsimile (718) 793-1627



                                                             December 10, 2018

HONORABLE CARLA E. CRAIG
United States Bankruptcy Court
Eastern District of New York
271-C Cadman Plaza East
Brooklyn, New York 11201

                              Re:     Victor Bostic, Chapter 13 Debtor
                                      EDNY Case No. 18-42713-cec

Dear Judge Craig:

         A loss mitigation status hearing is scheduled for December11, 2018. Please allow this
letter to serve as an update on behalf of our client SN Servicing Corporation, current servicer,
(“Creditor” herein) with respect to the pending loss mitigation request.

         At the time of the filing Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust,
not in its individual capacity but solely in its capacity as Owner Trustee of Matawin Ventures
Trust Series 2017-2 serviced by Kondaur Capital Corporation was the lender for the property
described as 99 Summer Place, Staten Island, New York, 10301

       On August 7, 2018 Kondaur Capital Corporation sent out a denial letter (attached herein
as “Exhibit A”) but did not properly address the letter to Debtor’s Attorney.

        The loan was service released to SN Servicing on August 28, 2018 (a copy of the service
release is attached herein as “Exhibit B”).

       On September 21, 2018 Debtor’s Attorney submitted a new loss mitigation package to be
reviewed by the investor JDRMDBP-SM LLC serviced by SN Servicing.

       The investor reviewed the loan and determined a loan modification cannot be issued as
there was no equity in the property due to second lien holder owed approximately $200,000.00
and no payments have been made on the loan in over seven (7) years. The investor notified their
      Case 1-18-42713-cec        Doc 38     Filed 12/10/18     Entered 12/10/18 12:21:46


P a g e | 2 EDNY Case No. 1-16-41136-nhl


Page -2-
December 10, 2018

servicing agent that they would not participate in a loan modification and therefore a denial letter
(attached herein as “Exhibit C”) was issued on October 18, 2018.

        After a second review of the loan the investor is prepared to accept half of the mortgage
arrears as presently due, with the remaining unpaid principal balance to be paid at the rate of
6.75% for a period of 60 months. Monthly payment would be based upon 30 years amortization
with a balloon payment of the remaining principal balance due upon the 60th payment.

        Therefore, unless this offer is accepted by debtor, we respectfully request termination of
the loss mitigation.

                                                             Respectfully yours,
                                                             s/Mark E. Cohen
                                                             MARK E. COHEN, ESQ.

cc: Paul Hollender, Esq., Attorney for Chapter 13 Debtor [By ECF and Email Only]
